Citation Nr: 0404434	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-01 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
an amputation of the right middle finger.

2.  Entitlement to evaluation in excess of 10 percent for 
ankylosis of the right ring and little fingers.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC), located in Wichita, Kansas.

In a May 2003 statement, the representative raised the issue 
of a right ulnar nerve disorder and loss of use of his 
dominant hand under 38 C.F.R. § 3.350.  These issues are 
referred to the M&ROC.  

The veteran and his representative appeared before the 
undersigned Veterans Law Judge at a hearing at the M&ROC in 
May 2003.

This appeal is REMANDED to the M&ROC via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

At his hearing, the veteran testified that his right finger 
disorders were worse as he had little grip in his right hand, 
had difficulty holding pens and tools, and that it affected 
his ability to work.  He reported that he received Social 
Security disability; however, these are not record.  The June 
2002 VA examination did not adequately address the criteria 
for rating ankylosis and limitation of motion in the fingers.  
See 38 C.F.R. § 4.71a (2003); 38 C.F.R. § 4.71a (2002).  VA's 
duty to assist the veteran includes obtaining medical records 
and thorough and contemporaneous examination in order to 
determine the nature and extent of the veteran's disability.  
38 C.F.R. § 3.159(c) (2003).  .

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  Ask the veteran to identify any 
medical treatment or follow-up for his 
right hand disorders since May 2003.  
Obtain all records from the VA medical 
center in Kansas City, Missouri, for the 
period from December 2002 to the present.  
Obtain all records from the VA community-
based outpatient clinic in Mount Vernon, 
Missouri, for the period from May 2002 to 
the present.  Obtain any other identified 
records.  Associate all records with the 
claims folder.  If any request for 
private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

2.  Obtain copies of all medical and 
other records considered by the Social 
Security Administration (SSA) in awarding 
Social Security disability benefits to 
the veteran in or around 1991, along with 
copies of all SSA decisions.

3.  After the completion of numbers 1 and 
2, schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of his right finger 
disorders.  The veteran's claims folder 
should be made available to the examiner, 
and the examiner is requested to review 
the claims folder in conjunction with the 
examination.  The examiner should provide 
ranges of motion of the joints of the 
right ring and little fingers and should 
note any ankylosis and limitation of 
motion in those joints.  For each of the 
above-mentioned fingers where there is 
limitation of motion, the examiner should 
report whether there is a gap of 2 inches 
(5.1 centimeters) or less between the 
fingertip and the median transverse fold 
of the palm with the finger flexed to the 
extent possible, and whether there is a 
gap of 2 inches (5.1 centimeters) or less 
between the fingertip and the proximal 
transverse crease of the palm with the 
finger flexed to the extent possible.  

For both fingers, the examiner should 
address the evidence of pain, weakened 
movement, excess fatigability or 
incoordination, and determine the level 
of associated functional loss in light of 
38 C.F.R. § 4.40 (2003), as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
All special studies and tests should be 
performed.  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.

The examiner should note the length and 
width of the scar over the 
metacarpophalangeal joint of the right 
middle finger.  The examiner should 
indicate whether that scar is deep or 
superficial, whether it causes limited 
motion, whether it is painful on 
objective demonstration, whether it is 
tender on objective demonstration, 
whether it is poorly nourished with 
repeated ulcerations, and whether it is 
unstable.

The examiner should note any interference 
in employment caused by the amputation of 
the right middle finger and the right 
ring and little finger disorders.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
increased evaluation for the service-
connected right finger disorders under 
both the old and revised regulations, to 
include consideration of whether the 
veteran is entitled to a separate 
evaluation for a scar on the 
metacarpophalangeal joint of the right 
middle finger.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC should also address 
whether the veteran's claim should be 
submitted to the Chief Benefits Director 
or the Director, VA Compensation and 
Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2003).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




